Case 20-10343-LSS Doc 2893 Filed 05/03/21 Page1of3

April 26, 2021
CPT KAY -3 ARLE &3
Justice Lauri Selber Silverstein
BSA Bankruptcy Case
824 Market Street
6th Floor
Wilmington, DE 19801

Re: SA - i’
To the Right Honorable Justice Silverstein:

1am sharing my story of abuse with the Boy Scouts of America. Victims must be able to tell
their stories and have them validated. | am a 63-year-old man, married for 43 years with two
grown children, i have overcome much in my life, and through the grace of God am living a
happy life. It took me over 40 years to reach this place in my life, but | am glad | am here.

| joined the local Boy Scouts of America Troup i in 1968. In January of
1969, | went on my first scout camping trip. | remember the excitement of shopping for all my

scouting equipment at the local department store. This trip was called the Klondike Derby. We
would be snow camping and building our sleds for a treasure hunt.

My older brother was a member of this troop and went on this camping trip with me. When we
arrived at the campsite, | was instructed by one of the scoutmasters, to set my
sleeping bag in his tent. | felt comforted by the attention this man gave me as | rarely was
noticed as the fifth child of seven in my family.

When it came time to turn in, | realized that | was the only boy sleeping in tent. He
instructed re Se

a | was

terrified. The next day we continued our activities as usual. | did not tell anyone of this event.

 

That following summer, | remember being in his trailer with other boys, including my brother. |
saw naked pictures of prepubescent boys and girls hanging on his wall. He took us to
Horsetooth Reservoir to go camping and water skiing later that summer.
ee
Eee | never told anyone of these events until 1 was 32 years old and in
counseling.
Case 20-10343-LSS Doc 2893 Filed 05/03/21 Page 2of3

The aftermath of this abuse created great confusion and fear in me. ij struggled with depression
throughout my teen years and was very isolated, especially from other boys. | was highly
emotionally reactive to threats to my safety and well-being in any given situation.

As an adult, | sought out counseling for my growing depression in my 30's. At the age of 38, |
made a suicide attempt leading to a week’s stay in the ICU and a month in a psych ward. | lost
my job as a bank manager and was unable to secure employment for a year. We lived on my
401K at the time. My mental health was up and down and did not stabilize until 2008.

lam now a licensed mental health counselor and deal with the effects of sexual abuse on a
near-daily basis. As an actual victim of sexual abuse, ! have determined not to live as a victim.
Justice is critical to victims of sexual abuse. Organizations like the BSA must make a real and
meaningful movement towards acknowledging abuse that occurred under their watch. |
appreciate your time to consider my story.

|
rr —————————————————————————__———______________,_,,,_____________
 

 

Case 20-10343-LSS Doc 2893 Filed 05/03/21 Page 3of3

DENVER CO 802
277 APR 2021PM GL

 

0335009031 53049

 

FOREVER

justice Lauri Selber Silverstein

BSA Bankruptcy Case - Re: SA - i

824 Market Street - 6th Floor ~
Wilmington, DE 19801 . »

{SBUi-SlZ4ss itil oti li tetiben tiall

Me

ee -. - - - -

 
